By the Court.

Warner, J.
delivering the opinion.
[1.] The error complained of is, that the Court below allowed the complainants to amend their bill. The complainants proposed to amend their bill, so as to make the allegation more distinct and specific in regard to the engineer scaling their accounts, so as to admit their testimony in relation to that subject. Story's Eq. Pleading, 628, §884. Pleadings in Equity cannot be amended on the appeal trial, as a matter of course, as was ruled by this Court in Berry vs. Mathews, 7 Georgia Rep. 457.
[2.] The special cause, shown to the Court below, why the amendment was not made at an earlier period, appears to have been satisfactory to that Court, and as we held, in Dearing vs. The Bank of Charleston, (6 Georgia Rep. 584,) we reluctantly interfere with the discretion of the Court below, in allowing an amendment of the pleadings, in a suit in Equity. No injustice appears to have been done the defendants, by allowing the amendment in this case. Time was given them to answer the amendment, and so far as we can discover, the amendment was allowed in furtherance of justice, and we will not control the discretion of the Court.
Let the judgment of the Court below be affirmed.